FILED
                              NOT FOR PUBLICATION                            JUN 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ASTGHIK NORIKI VARDANYAN;                        No. 09-73935
ARTYOM KHACHATRYAN,
                                                 Agency Nos. A096-364-701
               Petitioners,                                  A096-364-702

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Astghik Noriki Vardanyan and Artyom Khachatryan, natives and citizens of

Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny the petition for

review.

      The BIA did not abuse its discretion by denying petitioners’ motion because

they failed to establish ineffective assistance of counsel, see Mohammed v.

Gonzales, 400 F.3d 785, 793 (9th Cir. 2005), or prima facie eligibility for asylum,

see Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008).

          Petitioners’ contention that the BIA abused its discretion by failing to

consider the evidence submitted with the motion to reopen is not persuasive.

      PETITION FOR REVIEW DENIED.




                                             2                                       09-73935